DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Specification
The amendment filed 2/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

Paragraph [0074] has been amended to recite “(such as ADK STAB LA-63P (i.e. 1,2,3,4-butanetetracarboxylic acid, tetramethyl ester, reaction products with 1,2,2,6,6-pentamethyl-4-piperidinol and ,,’,’-tetramethyl-2,4,8,10-tetraoxaspiro[5.5]undecane-3,9-diethanol))”.

Paragraph [0075] has been amended to recite “(such as TINUVIN 123 (i.e., bis(1-octyloxy-2,2,6.6-tetramethyl-4-piperidinyl) sebacate))”.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “2) poly(4-hydroxy-2,2,6.6-tetramethyl-1-piperidine ethanol-alt-1,4-butanedioic acid)”. However, it is noted that a fair reading of Specification as originally filed reveals that neither this compound nor the tradename corresponding to this compound, i.e. TINUVIN 622, is disclosed. 

Claim 1 recites “5) bis-(l-octyloxy-2,2,6.6-tetramethvl-4-piperidinyl) sebacate” which corresponds to TINUVIN 123. However, it is noted that a fair reading of Specification as originally filed reveals that neither this compound nor the tradename corresponding to this compound, i.e. TINUVIN 123, is disclosed. 

Claim 17 recites “2) poly(4-hydroxy-2,2,6.6-tetramethyl-1-piperidine ethanol-alt-1,4-butanedioic acid)”. It is noted that a fair reading of Specification as originally filed reveals that neither this compound nor the tradename corresponding to this compound, i.e. TINUVIN 622, is disclosed. 

Claim 17 recites “5) bis(1-octyloxy-2,2,6.6-tetramethvl-4-piperidnyl) sebacate” which corresponds to TINUVIN 123. However, it is noted that a fair reading of Specification as originally filed reveals that neither this compound nor the tradename corresponding to this compound, i.e. TINUVIN 123, is disclosed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 5,340,654) in view of Technical Information - Plastic Additives (see pages attached to previous Office Action).

Regarding claim 1, Ueda et al discloses an interlayer film for laminated glass comprising first and second layers (Abstract, Column 5 Lines 21-33, and Column 13 Lines 35-44). The reference discloses films having the two (2) layer configuration: layer (A) / layer (B); layer (A) corresponds to the recited first layer and layer (B) corresponds to the recited second layer 
The first layer, layer (A), comprises a polyvinyl acetal, plasticizer, and an ultraviolet absorber (Abstract, Column 11 Lines 36-37, and Column 12 Lines 53-63).  The second layer (layer (B)) comprises a polyvinyl acetal and a plasticizer (Abstract). 
To that end, attention is drawn to Table 9 Example 49 which discloses an interlayer film comprising layer (A) / layer (B), where layer (A) comprises 50 parts plasticizer, within the recited range of 40 to 90 parts and a polyvinyl butyral (PVB) resin (Columns 35-36). The PVB resin has a degree of acetylation of 20.4 mol %, within the recited range of 17 to 27 mol %. The degree of acetalization of the PVB is 55.3 mol %, within the recited range of 47 to 80 mol %. Based on the degrees of acetalization and acetalization, the hydroxyl content is determined to be 24.3 mol %, within the recited range of 17 to 27 mol %. While this example utilizes triethylene glycol-di-2-ethylbutylate, and not triethylene glycol di-2-ethylhexanoate as recited in the claims, attention is directed to Column 11 Lines10-15 which discloses other plasticizers such as triethylene glycol-di-2-ethylhexanoate.
The second layer (Layer (B)) in Example 49 comprises 40 parts plasticizer and a PVB resin. The PVB resin as a degree of acetylation of 0.9 mol %, within the recited range of 0.5 to 2 mol %. The degree of acetalization of the PVB is 65.9 mol %, within the recited range of 55 to 71 mol %.  Based on the degrees of acetalization and acetalization, the hydroxyl content is determined to be 33.2 mol %, within the recited range of 28 to 35 mol %. The amount of the plasticizer, i.e. 40 parts, in within the recited range of 30 to 44 parts by weight.
	In the example discussed above, layer (A) does not comprise a hindered amine stabilizer. However, the reference discloses that hindered amine light stabilizer are preferably utilized 
Technical Information - Plastic Additives discloses the hindered amine light stabilizer known under the tradename TINUVIN 765 (Page 1). This hindered amine light stabilizer is a combination of  bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate and methyl 1,2,2,6,6-penthamethyl-4-piperidyl sebacate (Page 1). Thus the reference discloses the combination of hindered amines recited as (a) in the present claims. The reference discloses that TINUVIN 765 is a highly effective liquid stabilizer for a wide range of polymers and applications including vinyl polymers such as PVB. The stabilizer provides outstanding performance, has low volatility, and is thermally stable (Page 1). The amount of TINUVIN 765 range between 0.1 and 1.0 wt. % depending of the substrate and performance requirements, overlapping the recited range of 0.01 to 0.3 wt. % (Page 2).
Given that both Ueda et al and Technical Information - Plastic Additives are drawn to compositions comprising PVB and hindered amine light stabilizers and, given that Ueda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hindered amine light stabilizer and amounts thereof as taught by 
Technical Information - Plastic Additives, it would therefore have been obvious to one of ordinary skill in the art to include such hindered amine light in the PVB films disclosed by Ueda et al with a reasonable expectation of success.
Ueda et al is silent with respect to the glass transition temperature of the first layer.  However, the combination of teachings from Ueda et al and Technical Information - Plastic Additives have rendered obvious the instantly claimed ingredient and amounts thereof. 

Regarding claim 3, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. As discussed above, Ueda et al discloses that first layer (layer A) comprises 50 parts plasticizer, and the second layer (layer (B)) comprises 40 parts plasticizer. Thus, the first layer comprises plasticizer in a greater amount than the second layer as recited in the present claim.

Regarding claim 4, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al discloses that the PVB in the first layer has a degree of polymerization of 1,700, within the recited range of greater than or equal to 1,500 (Column 35 Lines 5-10 and Column 36 Lines 23-31).

Regarding claim 5, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. As discussed the hydroxyl content in the first layer (layer A) in Ueda et al is 24.3 mol %, within the recited range of 20 to 27 mol %.

Regarding claim 6, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Ueda et al is silent with respect to the glass transition temperature of the first layer.  However, the combination of Technical Information - Plastic Additives have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 8, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Technical Information - Plastic Additives discloses that bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate has a molecular weight of 508 g/mol, within the recited range of 1,000 or less.

Regarding claim 9, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al discloses intermediate films having the layer structure: layer (B) / layer (A) / layer (B) (Column 13 Lines 40-44). Thus, the reference discloses an intermediate layer film comprising a third layer, i.e. layer (B), arranged on the second surface side opposite to the first layer, i.e. layer (A). This layer (B) comprises a polyvinyl acetal and a plasticizer (Abstract).

Regarding claim 10, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al discloses that the film is used for obtaining laminated glass for an automotive windshield (Column 13 Lines 60-68).

Regarding claim 11, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al 

Regarding claim 16, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. As discussed above, Ueda et al discloses that the second layer (Layer (B)) in Example 49 comprises 40 parts plasticizer and a PVB resin, within the recited range of 35 to 42 parts.

Regarding claim 18, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. While Ueda et al discloses that the second layer comprises hindered amine light stabilizers, the reference does not disclose that the second layer comprising two (2) hindered amine light stabilizer in which an alkyl group or an alkoxy groups bonded to the nitrogen atom of a piperidine structure. 
As discussed above, Technical Information - Plastic Additives discloses the hindered amine light stabilizer known under the tradename TINUVIN 765 which is a combination of  bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate and methyl 1,2,2,6,6-penthamethyl-4-piperidyl sebacate. These compounds have the structures:

    PNG
    media_image1.png
    402
    785
    media_image1.png
    Greyscale
.

Given that both Ueda et al and Technical Information - Plastic Additives are drawn to compositions comprising PVB and hindered amine light stabilizers and, given that Ueda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hindered amine light stabilizer and amounts thereof as taught by 
Technical Information - Plastic Additives, it would therefore have been obvious to one of ordinary skill in the art to include such hindered amine light in the PVB films disclosed by Ueda et al, including the second film with a reasonable expectation of success.

Regarding claim 19, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. As discussed above, Technical Information - Plastic Additives discloses the hindered amine light stabilizer of TINUVIN 765 in the range of 0.1 and 1.0 wt. %, while the claim recites a range of0.01 to less than 0.1 wt. %.
	It is apparent, however, that the instantly claimed amount of hindered amine light stabilizer and that taught by Technical Information - Plastic Additives are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a 
	In light of the case law cited above and given that there is only a “slight” difference between the amount of hindered amine light stabilizer disclosed by Technical Information - Plastic Additives and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of hindered amine light stabilizer, it therefore would have been obvious to one of ordinary skill in the art that the amount of hindered amine light stabilizer disclosed in the present claims is but an obvious variant of the amounts disclosed in Technical Information - Plastic Additives, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 5,340,654) and Technical Information - Plastic Additives (see pages attached to previous Office Action) as applied to claims 1, 3-6, 8-11, 16 and 18-19 above, and in view of  Keller (US 2012/0052310).

The discussion with respect to Ueda et al and Technical Information - Plastic Additives as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 2, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al discloses that the films, i.e. layers (A) and (B), comprise additives such as alkali earth metal salts 
Ueda et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the interlayer film comprises alkaline earth metal, zinc, or aluminum as a first metal in the amount of less than or equal to 150 ppm.
Keller et al discloses a plasticizer containing film based on polyvinyl butyral (Abstract and [0016]). The film contains zinc, aluminum, or alkaline earth metal ions as anti-stick agents in the amount of 10 to 250 ppm, overlapping the recited range of less than 150 ppm ([0037]-[0039]). The amount of metal such as aluminum and zinc is no more than 250 ppm in order to avoid unwanted turbidity ([0039]).
Given that both Ueda et al and Keller et al are drawn to film comprising plasticizer and polyvinyl butyral, and, given that Ueda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the zinc, aluminum, or alkaline earth metal ions as taught by Keller et al, it would therefore have been obvious to one of ordinary skill in the art to include such metal ions in the film composition disclosed by Ueda et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. However, Ueda et al does not disclose that the interlayer film comprising zinc, or aluminum as a first metal in the amount of less than or equal to 150 ppm.

Given that both Ueda et al and Keller et al are drawn to film comprising plasticizer and polyvinyl butyral, and, given that Ueda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the zinc or aluminum metal ions as taught by Keller et al, it would therefore have been obvious to one of ordinary skill in the art to include such metal ions in the film composition disclosed by Ueda et al with a reasonable expectation of success.

Regarding claim 15, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al discloses that the films, i.e. layer (A) and (B) comprise additives such as alkali earth metal salts or alkali metal salts (Column 12, Lines 44049). Thus, the film of the reference can comprise alkali earth metals as an additive and not an alkali metal. Thus, the film does not comprise an alkali metal as recited in the present claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 5,340,654) and Technical Information - Plastic Additives (see pages attached to previous Office Action) as applied to claims 1, 3-6, 8-11, 16 and 18-19 above, and in view of Gutweiler et al (US 5,384,346, hereafter Gutweiler ‘346).

The discussion with respect to Ueda et al and Technical Information - Plastic Additives as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 7, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. However, Ueda et al does not disclose that the first layer comprises an oxidation inhibitor having a molecular weight greater than or equal to 250 and including a phenol skeleton as recited in the present claims.
Gutweiler ‘346 discloses a PVB film comprising a plasticizer and a combination of a phenolic stabilizer (disclosed Formula I) and a HALS (disclosed Formula II) (Abstract, Column 2 Lines 42-65, and Column 3 Lines 8-40).  The phenolic stabilizer given by Formula (I) is bis[3,3-bis(4'-hydroxy-3'-tert-butylphenyl)-butanoic acid] glycol ester, i.e.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
This compound has a molecular weight of 428 g/mol, within the recited range of greater than or equal to 250. The reference discloses that the HALS stabilizer exhibits in combination with the phenolic antioxidants a synergistic antioxidative and thermostabilizing effect by reducing the 
Given that both Ueda et al and Gutweiler et al are drawn to PVB films comprising plasticizers, hindered amine light stabilizers and phenolic antioxidants, and, given that Ueda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the combination of phenolic and HALS as taught by Gutweiler et al, it would therefore have been obvious to one of ordinary skill in the art to include such phenolic antioxidants in the PVB films disclosed by Ueda et al with a reasonable expectation of success.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 5,340,654) and Technical Information - Plastic Additives (see pages attached to previous Office Action) as applied to claims 1, 3-6, 8-11, 16 and 18-19 above, and in view of Guo et al (US 2013/0181157), Cordani (US 2014/0299412), and Gutweiler (US 5,573,842, here after Gutweiler ‘842).

The discussion with respect to Ueda et al and Technical Information - Plastic Additives as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 12, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al discloses that the film compositions can comprise additives (disclosed as ii) such as salts of sodium or calcium and acetic acid, i.e. calcium acetate and sodium acetate (Column 12 Lines 44-49). The reference does not disclose calcium and sodium acetate as flame retardants. However, 
The combined disclosures of Ueda et al, Technical Information - Plastic Additives, Guo et al, and Cordani teach all the claim limitations as set forth above. However, Ueda et al does not disclose that the interlayer laminate film comprises a fluorescent brightening agent as recited in the present claims.
Gutweiler ‘842 discloses a plasticized PVB film comprising a plasticizer, PVB, and an optical brightener (Abstract, and Column 1 Lines 65-67). The reference discloses that optical brighteners are organic substances which absorb ultraviolet light and emit bluish fluorescent light (Column 2 Lines 50-65). Thus, the reference discloses that the optical brightener is a fluorescent brightening agent as recited in the present claims. The reference discloses that the optical brighteners improve the optical properties and reduce the yellowing of the film, i.e. greater whiteness (Abstract, Column 1 Lines 65-67, and Column 2 Lines 29-42).
Given that both Ueda et al and Gutweiler ’842 are drawn to plasticized PVB films, and, given that Ueda et al  does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the optical brighteners as taught by Gutweiler ‘842, it would therefore have been obvious to one of ordinary skill in the art to include such optical brighteners in the interlayer laminate film disclosed by Ueda et al in order to improve the optical properties and reduce the yellowness of the interlayer laminate film with a reasonable expectation of success.

Regarding claim 13, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. Additionally, Ueda et al 
The reference does not disclose calcium and sodium acetate as flame retardants. However, as evidenced by Paragraph [0015] of Guo et al and Paragraph [0055] of Cordani, calcium acetate and sodium acetate are fire extinguishing materials or flame retardants. 
The combined disclosures of Ueda et al, Technical Information - Plastic Additives, Guo et al, and Cordani teach all the claim limitations as set forth above. However, Ueda et al does not disclose that the second layer, i.e. layer (B) comprising a fluorescent brightening agent as recited in the present claims.
Gutweiler ‘842 discloses a plasticized PVB film comprising a plasticizer, PVB, and an optical brightener (Abstract and Column 1 Lines 65-67). The reference discloses that optical brighteners are organic substances which absorb ultraviolet light and emit bluish fluorescent light (Column 2 Lines 50-65). Thus, the reference discloses that the optical brightener is a fluorescent brightening agent as recited in the present claims. The reference discloses that the optical brighteners improve the optical properties and reduce the yellowing of the film, i.e. greater whiteness (Abstract, Column 1 Lines 65-67, and Column 2 Lines 29-42).
Given that both Ueda et al and Gutweiler ’842 are drawn to plasticized PVB films, and given that Ueda et al  does not explicitly prohibit other ingredients, in light of the particular .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 5,340,654) and Technical Information - Plastic Additives (see pages attached to previous Office Action) as applied to claims 1, 3-6, 8-11, 16 and 18-19 above, and in view of Tinuvin 622 Technical Data Sheet (see attached pages).

The discussion with respect to Ueda et al and Technical Information - Plastic Additives as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 17, the combined disclosures of Ueda et al and Technical Information - Plastic Additives teach all the claim limitations as set forth above. However, the combined disclosures of Ueda et al and Technical Information - Plastic Additives do not disclose a second hindered amine light stabilizer as recited in the claim.
Tinuvin 622 Technical Data Sheet discloses the hindered amine light stabilizer known under the trade name Tinuvin 622, corresponding to hindered amine light stabilizer (2) recited in the present claims. The reference discloses that this hindered amine light stabilizer is utilized in polyacetals and has low volatility and minimal migration because of its oligomeric structure with high molecular weight. The hindered amine light stabilizer is effective as an antioxidant and 
Given that both Ueda et al and Tinuvin 622 Technical Data Sheet are drawn to compositions comprising polyacetals and hindered amine light stabilizers and, given that Ueda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hindered amine light stabilizer and amounts thereof as taught by 
Tinuvin 622 Technical Data Sheet, it would therefore have been obvious to one of ordinary skill in the art to include such hindered amine light stabilizer in the PVB films disclosed by Ueda et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 

Applicants argue that the Examiner is employing impermissible hindsight in combining the prior art teachings of Ueda et al with Technical Information - Plastic Additives given that Ueda et al discloses examples of hindered amines in Col. 12 (Lines 56-63). However, firstly it is noted that while Ueda et al discloses examples of hindered amines, this does not imply that the reference is limited to only the disclosed hindered amines. Secondly, it is noted that Technical Information - Plastic Additives provides motivation for modifying the film composition disclosed by Ueda et al. Specifically, as set forth in the previous Office Action and maintained in the rejections above, Technical Information - Plastic Additives discloses the hindered amine light Technical Information - Plastic Additives provides motivation to modify the film composition disclosed by Ueda et al to include the specific hindered amines as well as amounts thereof, it is the Examiner’s position that the combination of references is not based on hindsight, but rather on the explicit teachings in the references themselves. To that end it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that one of ordinary skill in the art would have employed one of the hindered amine disclosed by Ueda et al and would not have been motivated to look beyond the teachings of Ueda et al, particularly in view of the failure of Ueda to recognize the criticality of selectively employing N-C or N-OR type hindered amine light stabilizers, let alone one of the specifically claimed HALS. However, as discussed above, while Ueda et al exemplifies hindered amines, the reference is not limited to only the disclosed hindered amines. Secondly, it is noted that Technical Information - Plastic Additives provides motivation for modifying the film Technical Information - Plastic Additives discloses the hindered amine light stabilizer known under the tradename TINUVIN 765, a combination of  bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate and methyl 1,2,2,6,6-penthamethyl-4-piperidyl sebacate. The reference discloses that TINUVIN 765 is a highly effective liquid stabilizer for a wide range of polymers and applications including vinyl polymers such as PVB and provides outstanding performance, has low volatility, and is thermally stable. Accordingly, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one ordinary skill in the art to modify the film composition disclosed by Ueda et al to include the specific hindered amine light stabilizers disclosed by Technical Information - Plastic Additives with a reasonable expectation of success.
Furthermore, it is the Examiner’s position absent evidence to the contrary, one of ordinary skill in the art modifying the film composition disclosed by Ueda et al to include the hindered amines disclosed by Technical Information - Plastic Additives would obtain the desired properties of the films with a reasonable expectation of success.

Applicants argue that both the hindered amine content of 0.1 to 3 weight parts disclosed by Ueda et al and the content of 0.1 and 1.0 wt. % disclosed by Technical Information - Plastic Additives are significantly broader that the claimed range of 0.01 to 0.3 wt. % and there is nothing in the prior art that would have motivated one of ordinary skill in the art to specifically select a content within the claimed range from among all content encompassed by the disclosures of Ueda et  al and Technical Information - Plastic Additives. However, it is the Examiner’s position absent evidence to the contrary, it would have been obvious for one of ordinary skill in Technical Information - Plastic Additives including that presently claimed and thereby arrive at the claims film composition with a reasonable expectation of success. To that end it is noted that it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Applicants argue that one of ordinary skill in the art would not have been motivated to combine the prior art teachings in the manner claimed and given the failure of the prior art to teach the specifically claimed HALS content, one of ordinary skill in the art would not have been motivated to select a combination of components and contents that would necessarily results in the claimed physical properties from all of the possible combination encompassed by the prior art teachings.  However, it is noted that as discussed above it is the Examiner’s position absent evidence to the contrary, it would have been obvious for one of ordinary skill in the art to utilize any amount of the hindered amine stabilizer disclosed by Technical Information - Plastic Additives including that presently claimed and thereby arrive at the claims film composition with a reasonable expectation of success. 

Secondly, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed ingredients, 

As evidence of unexpected results of the claimed glass transition temperature, Applicants in the Remarks point to the 37 C.F.R. 1.132 Declaration filed on May 26th, 2018.  Specifically, Applicants point to Reference Example 1, Inventive Examples 25 and 26 presented in the Declaration, as well as Example 21 presented in the instant Specification.  It is firstly noted that it appears that Applicants’ intention is point to the 1.1.32 Declaration filed on May 29th, 2018 as no Declaration was filed with the Office on May 26th, 2018.  Secondly, it is noted that Applicants’ data presented in the Declaration are not found to be persuasive for the reasons set forth below.

It is noted that Reference Example 1 utilizes TINUVIN 765 as the hindered amine light stabilizer, while Inventive Examples 25 utilizes ADK STAB LA-81 and Examples 21 and 26 utilize TINUVIN 765. Given the different hindered amine light stabilizer present in Inventive Example 25, this example is not a proper side-by-side comparison to Reference Example 1.

Furthermore, as discussed in the rejection above, layer (A) in Ueda et al comprises 50 parts plasticizer, within the recited range of 40 to 90 parts and a PVB resin. The PVB resin has a degree of acetylation of 20.4 mol %, within the recited range of 17 to 27 mol %. The degree of acetalization of the PVB is 55.3 mol %, within the recited range of 47 to 80 mol %. Based on the degrees of acetalization and acetalization, the hydroxyl content is determined to be 24.3 mol %, within the recited range of 17 to 27 mol %. The second layer (Layer (B)) in Example 49 comprises a PVB resin and 40 parts plasticizer, within the recited range of 30 to 44 parts by weight. The PVB resin as a degree of acetylation of 0.9 mol %, within the recited range of 0.5 to 2 mol %. The degree of acetalization of the PVB is 65.9 mol %, within the recited range of 55 to 71 mol %.  Based on the degrees of acetalization and acetalization, the hydroxyl content is determined to be 33.2 mol %, within the recited range of 28 to 35 mol %. Given that the reference discloses amounts of plasticizer, degree of acetylation, hydroxyl group content, and degree of acetalization within the recited ranges, the reference recognizes the criticality of the amount of plasticizer, degrees of acetylation, hydroxyl group content, and degree of acetalization. Secondly, it is noted the fact that a particular property is improved does not signify unexpected results. In other words, in changing amounts of plasticizer, degrees of acetylation and acetalization as well as hydroxyl content, it is reasonable to expect for physical properties such as the glass transition temperature of a film composition to change.

It is noted that Inventive Examples 21, 25, and 26, utilize 40 parts plasticizer for the first layer, while the claims recites a range of 40 to 90 parts plasticizer, Inventive Examples 21, 25, and 26 utilize 0.2 parts HALS, while the claims recites a 0.01 to 0.3 wt. %. Thus, it is noted that In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of plasticizer and hindered amine light stabilizer.

It is noted that Inventive Examples 21, 25, and 26 utilize TINUVIN 765, i.e. hindered amine light stabilizer mixture (1) of the claims. Claim 1 however, recites other hindered amine light stabilizers, i.e. (2)-(5). Given that these examples only utilize one of the recited hindered amine light stabilizers, it is unclear if the obtained results are indicative of all hindered amine stabilizers encompassed by the claims or only for the particular stabilizer exemplified in the inventive examples.

Finally, the comparative examples are not properly comparable to the closest prior art or record, i.e. Ueda et al in view of Technical Information - Plastic Additives. Specifically, Technical Information - Plastic Additives discloses TINUVIN 765 in the amount of 0.1 to 1.0 wt. %. In other words, the comparative example does not disclose film compositions comprising amounts of TINUVIN 765 within the range disclosed by Technical Information - Plastic Additives and outside the range recited in the present claims, e.g. 0.4 wt. % of 0.5 wt. %. 

As further evidence of unexpected results, Applicants point to the Examples 20, 26, and 27 and Reference Example 5 in the 37 C.F.R. 1.32 Declaration filed on 11/17/2018. However a 37 C.F.R. 1.132 Declaration filed on 11/17/2018 is not present as part of the record, and it appears that Applicants are referring to the 37 C.F.R. 1.32 Declaration filed on 10/3/2019. It is recognized that Reference Example 5 in this Table A of the declaration differs only from the inventive examples 20, 26, and 27 only in the amount of plasticizer.  However, as discussed in the rejection above layer (A) in Ueda et al comprises 50 parts plasticizer, within the recited range of 40 to 90 parts and a PVB resin. The PVB resin has a degree of acetylation of 20.4 mol %, within the recited range of 17 to 27 mol %. The degree of acetalization of the PVB is 55.3 mol %, within the recited range of 47 to 80 mol %. Based on the degrees of acetalization and acetalization, the hydroxyl content is determined to be 24.3 mol %, within the recited range of 17 to 27 mol %. The second layer (Layer (B)) in Example 49 comprises a PVB resin and 40 parts plasticizer, within the recited range of 30 to 44 parts by weight. The PVB resin as a degree of acetylation of 0.9 mol %, within the recited range of 0.5 to 2 mol %. The degree of acetalization of the PVB is 65.9 mol %, within the recited range of 55 to 71 mol %.  Based on the degrees of acetalization and acetalization, the hydroxyl content is determined to be 33.2 mol %, within the recited range of 28 to 35 mol %. Given that the reference discloses amounts of plasticizer, degree of acetylation, hydroxyl group content, and degree of acetalization within the recited ranges, the reference recognizes the criticality of the amount of plasticizer, degree of acetylation, hydroxyl group content, and degree of acetalization. Secondly, it is noted the fact that a particular property is improved does not signify unexpected results. In other words, in changing amounts of plasticizer, degrees of acetylation and acetalization as well as hydroxyl content, it is reasonable 

Regarding newly added claim 16, Applicants argue that the prior art of record does not disclose the amount of plasticizer for the second layer recited in claim 16, i.e. 35 to 42 parts.  However as discussed in the rejection above, Ueda et al discloses that the second layer (Layer (B)) in Example 49 comprises 40 parts plasticizer and a PVB resin, within the recited range of 35 to 42 parts. Accordingly, it is unclear why Applicants argue that the reference does not disclose amounts of plasticizer as recited in claim 16. Clarification is requested.

Regarding newly added claim 17, Applicants argue that the prior art references do not disclose two (2) hindered amine light stabilizers. However, as set forth in the rejections above, the deficiencies of Ueda et al are remedied by Tinuvin 622 Technical Data Sheet. Specifically, this reference discloses the hindered amine light stabilizer known under the trade name Tinuvin 622, corresponding to hindered amine light stabilizer (2) recited in the present claims. The reference discloses that this hindered amine light stabilizer is utilized in polyacetals and has low volatility and minimal migration because of its oligomeric structure with high molecular weight. The hindered amine light stabilizer is effective as an antioxidant and contributed to long-term heat stability of tackifier resin and in combinations of with UV absorbers such as the TINUVIN range of hindered amine light stabilizer or other hindered amine light stabilizer provides synergistic effects.

Regarding newly added claim 18, Applicants argue that the prior art references do not disclose that the second layer further comprises two hindered amine light stabilizers. However, as discussed in the rejections above, Technical Information - Plastic Additives discloses the hindered amine light stabilizer known under the tradename TINUVIN 765 which is a combination of  bis(1,2,2,6,6-pentamethyl-4-piperidyl)sebacate and methyl 1,2,2,6,6-penthamethyl-4-piperidyl sebacate. These compounds have the structures:

    PNG
    media_image1.png
    402
    785
    media_image1.png
    Greyscale
.
From the above, it is clear that both compounds have an alkyl group attached to the nitrogen as recited in the claims.

Regarding newly added claim 19, Applicants argue that the prior art references do not disclose the hindered amine light stabilizer content of 0.01 to less than 0.1 wt. %.  However, as set forth in the rejections above Technical Information - Plastic Additives discloses the hindered amine light stabilizer of TINUVIN 765 in the range of 0.1 and 1.0 wt. %, while the claim recites a range of0.01 to less than 0.1 wt. %.
	It is apparent, however, that the instantly claimed amount of hindered amine light stabilizer and that taught by Technical Information - Plastic Additives are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of hindered amine light stabilizer disclosed by Technical Information - Plastic Additives and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of hindered amine light stabilizer, it therefore would have been obvious to one of ordinary skill in the art that the amount of hindered amine light stabilizer disclosed in the present claims is but an obvious variant of the amounts disclosed in Technical Information - Plastic Additives, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767